Citation Nr: 0839616	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-23 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active service with the United States Marine 
Corps from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
coronary artery disease (CAD).  


FINDING OF FACT

Currently diagnosed coronary artery disease is demonstrated 
to be secondary to service-connected diabetes mellitus, type 
II.


CONCLUSION OF LAW

Service connection for coronary artery disease is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Analysis


The veteran seeks service connection for CAD, alleging that 
this condition was caused by his service-connected diabetes 
mellitus, type II.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim include evidence of a current 
disability for which secondary service connection is sought, 
a disability for which service connection has been 
established, and competent evidence of a nexus between the 
two.  When all of the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence shows that the veteran has a family history of 
coronary artery disease.  In June 1988, the veteran was 
hospitalized for chest pain, and doctors determined that both 
CAD and adult-onset diabetes mellitus needed to be ruled out.  
The findings of any examination that resulted are not 
available, but later evidence indicates that the veteran was 
not diagnosed with either condition at that time.  In May 
1993, the veteran was hospitalized with chest pain.  A 
January 1994 fasting blood sugar test indicated a blood sugar 
level of 163 mg/dl, which is above normal.

In July 2001, the veteran was formally diagnosed with adult-
onset type II diabetes (diabetes mellitus) by Dr. A.W., who 
was then his private physician.  Just over a year later, in 
September 2002, he was formally diagnosed with coronary 
artery disease and had a stent placed in his right coronary 
artery.

In November 2006, the veteran's private physician, Dr. F.L., 
reported his conclusion that the veteran's "diabetes 
mellitus is the cause of his coronary artery disease".  Dr. 
F.L. did not provide any further explanation in support of 
his findings.  

Also in November 2006, VA provided the veteran with a 
Compensation and Pension (C& P) Examination.  The examining 
doctor found that the veteran has coronary artery disease, 
but could not determine if his CAD was related to his 
diabetes.  He stated, "Coronary artery disease, status post 
CABG.  Risk factors include hypertension, 
hypertriglyceridemia, family history and diabetes.  I am 
unable to assign a percentage due to diabetes alone."  

Based on the available evidence, the Board finds that 
secondary service connection must be granted, as the veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of the evidence.  VA acknowledges the 
generally accepted medical principle that diabetes and CAD 
are related.  See VA Training Letter 00-06.  Throughout the 
veteran's medical history, his diabetes and arterial 
condition are interwoven, at least as far back as 1988.  The 
veteran's personal physician found that the veteran's CAD is 
caused by his diabetes, and the VA examiner clearly implied 
that the veteran's diabetes plays some role in causing his 
CAD.  

Because the veteran's diabetes mellitus played a role in his 
CAD, and there is no clear evidence that his CAD preceded his 
diabetes, the evidence is approximately in balance.  Giving 
the veteran the benefit of the doubt, the Board finds that 
the veteran's CAD is related to his service-connected type II 
diabetes, and thus that the veteran's CAD warrants service 
connection.



ORDER

Service connection for coronary artery disease is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


